DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 May 2022 has been entered.
Claims 1-38 are pending, with claims 25-38 withdrawn from consideration.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11, 13-15, 17-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Salu (US 2018/0195010) in view of Neisi (Effect of Mixing Efficiency in Dilution Water Consumption in a Crude Oil Desalting Plant) as applied to claim 1 above, and further in view of Al-Shafei (US 2013/0026082), Fortuny (Measuring Salinity in crude oils: Evaluation of methods and an improved procedure) and Wellman (US 2,273,915).
Regarding claims 1-9, 11, 13-15, 17-20 and 22-24, Salu teaches receiving crude oil from a wellhead [0002], [0017]; removing gas, water and salt from the crude oil via a GOSP train [0002] comprising a first production trap (HPPT) [0017], a second production trap (LPPT) [0017], a dehydrator [0017] and a desalter vessel [0017]; discharging export crude from the desalter [0017], [006], [0018]; and performing real time online analysis for salt concentration in streams in the GOSP [0006], [0020], [0021].  Salu teaches salt sensors after the oil exits the desalter or at export crude outlet [0021], and optimizing the wash water rate based on the salt content [0023], [0056].  Examiner considers pressure selection in the hppt and lppt to be known by the person having ordinary skill in the art.  It is not seen where such a selection would result in any new or unexpected results.
Salu does not explicitly disclose a salt mass balance of the GOSP based on the measured values.
However, Neisi teaches a similar process for optimizing desalter performance in GOSP.  Neisi teaches using a salt mass balance around the desalting steps in order to calculate the appropriate water rate (pages 110-11).  Neisi teaches that the salt contained in crude oils comprises NaCl (page 109, introduction section).
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the salt mass balance of Neisi in order to calculate the optimum wash water rate desired by Salu.  
The previous combination teaches the claim limitations discussed above including measuring salt content and performing salt mass balance in desalter to determine optimum water wash addition rate.  Salu teaches the salt can be measured at the outlet of the desalter [0021].  Neisi teaches performing a salt mass balance in order to calculate optimum water wash rates (110-111).
The previous combination does not explicitly disclose measuring salt content or the claimed locations of the sensor.
However, Al-Shafei teaches a similar GOSP in which sensors are placed along the entire process to evaluate properties of each stream [0006], [0016-17], [0093].
Fortuny teaches salinity in crude can be measured by measuring the salinity of the wash water (see abstract).  
Therefore, it would have been obvious to the person having ordinary skill in the art to have incorporated additional sensors throughout the GOSP as disclosed by Al-Shafei, in order to use water salinity measurements as in Fortuny, and the mass balance disclosed by Neisi, in order to arrive at the optimum water wash rate desired, in order to obtain the desired crude oil product within the salt threshold.  
Examiner additionally notes Wellman, teaching desalting process controlled by using the salt concentration of the discharged brine (page 3, column 2, lines 26-38).
Therefore, it would have been obvious to the person having ordinary skill in the art that one would have a reasonable expectation of success in determining water wash rate based off measuring salt content in the separated water salt analysis.  
Claims 10, 12, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Salu (US 2018/0195010) in view of Neisi (Effect of Mixing Efficiency in Dilution Water Consumption in a Crude Oil Desalting Plant) Al-Shafei (US 2013/0026082), Fortuny (Measuring Salinity in crude oils: Evaluation of methods and an improved procedure) and Wellman (US2,273,915) as applied to claims 9, 11, 14, and 19, and further in view of Chen (US 2009/0179636).
Regarding claims 10, 12, 16, and 21, the previous combination teaches the limitations of claims 11 and 14 above, including measuring salt content. The previous combination does not disclose using 23 sodium NMR to measure the salinity.
However, Chen teaches that salinity may be measured in hydrocarbon and water phases using 23-sodium NMR spectroscopy [0006-0025].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the NMR disclosed by Chen, to obtain the desired salinity measurements of the previous combination, since Chen teaches such technique is suitable for measuring salinity in similar crude and water streams.
Response to Arguments
Applicant's arguments filed 19 May 2022 have been fully considered but they are not persuasive. 
Examiner considers Applicant’s arguments to be:
Salu in view of Neisi does not disclose online analysis of salt concentration of the water discharged from the first production trap.
Al-Shafei teaches sensors along the entire process, but does not disclose sensor placed by HPPT.  Fortuny is inapplicable, and does not disclose on stream measurement.
Regarding Applicant’s first argument, Examiner notes that the rejections are not based on Salu and Neisi alone, but also take into consideration teachings from additional references.
Regarding Applicant’s second argument, as discussed above, the rejections are based on a combination of teachings, and not one reference alone.  Al-Shafei teaches placing sensors all throughout the process including feeds and effluents, predominantly oil streams, predominantly water streams, and mixtures thereof.  Neisi teaches performing a mass salt balance around gas oil separation processes in order to determine the dilution water rate  (page 110).  Examiner further notes that the person having ordinary skill in the art, a person having a chemical engineering degree, would be familiar with performing mass balances, using sensors to take data, and using calculations to control flow rates.  The references cited teach using salt concentration/salinity to determine if appropriate desalting activity occurs, in order to adjust the flow rate of the water wash stream.  It is not seen where Applicant has distinguished the claim language in this regard.
Examiner additionally notes that Wellman has been incorporated into the rejections to teach controlling water wash supply directly in response to salt concentration of separated brine (page 3, column 2, lines 25-35).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Greaney (US 2008/0149486) -teaches on line monitoring of performance equipment, such as desalters, with sensors placed throughout the process
Coutinho (US 2008/0221226) – teaches controlling water oil separators
Kusovsky (US 3,784,461) -teaches controlling dehydration of oil
Khan (US 2017/0369791) – teaches optimization of desalting using sensors and process control.
Alghunaimi (US 11,148,962) – teaches GOSP including HPPT, LPPT, dehydrator, desalter, WOSEP.
Ng (US 2014/0262953) – teaches the salts are removed from crudes since they produce fouling [0002-0003].
Soliman (US 2018/0291282) – teaches GOSP including hppt, lppt, dehydrator, desalter, wosep [0003].
Soliman (US 2018/0187095) – teaches GOSP [0018] and measurement of water wash salinity [0050].
Lopez (US 2018/0371876) – teaches optimization of GOSP.
Richter (US 4,581,134) – teaches control system form crude oil dehydrator/desalter.
Al Seraihi (US 2019/006264) – teaches methods for optimizing desalters using salt content measurements.
Jennings (US 2,221,518) – teaches removing NaCl in desalting.
Al-Amri (US 2017/0254793) – teaches salt analyzer to optimize desalting process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771